Chancellor.
This is a bill to enforce a specific performance of a bond of indemnity, to which there is a general demurrer. I had occasion to examine the precise question here presented, in the late case of Buckner v. Hamborough, et al., 1 Freeman’s Chancery Reports, 533, in which I held that no relief could be given in a case like the present. I refer to that case, for the authority upon the question, and as containing a full exposition of my views, applicable to the one before me. Let the demurrer be sustained, and the bill dismissed at the costs of the complainant.